Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                   Nos. 09-CF-687, 09-CF-772, 09-CF-773,
                   13-CO-1391, 13-CO-1392 & 13-CO-1393

         AZARIAH ISRAEL & RONALD MARQUET CHEADLE, APPELLANTS,

                                      V.

                           UNITED STATES, APPELLEE.

                       Appeals from the Superior Court
                         of the District of Columbia
                (CF1-15431-07, FEL-1573-03 & CF1-20622-08)
                   (Hon. Frederick H. Weisberg, Trial Judge)

(Argued November 9, 2012                          Decided November 26, 2014)
      Jonathan S. Zucker, with whom Patricia Daus was on the briefs, for
appellant Israel.

     Quin M. Sorenson, with whom David M. Schilling, Kristen Mann, David W.
DeBruin, and Ishan K. Bhabha were on the briefs, for appellant Cheadle.

       Sarah T. Chasson, Assistant United States Attorney, with whom Ronald C.
Machen Jr., United States Attorney, Roy W. McLeese III, then Assistant United
States Attorney, and Elizabeth Trosman, Chrisellen R. Kolb, John P. Mannarino,
Shana Fulton, Deborah L. Sines, Amanda Haines, Kathryn Rakoczy, and Peter S.
Smith, Assistant United States Attorneys, were on the briefs, for appellee.

      Before WASHINGTON, Chief Judge, THOMPSON, Associate Judge, and PRYOR,
Senior Judge.
                                          2

      THOMPSON, Associate Judge: Following a seven-week jury trial, appellants

Ronald Marquet Cheadle and Azariah Israel were convicted of murder, robbery,

conspiracy, obstruction of justice, and weapons charges.1 After the trial court

denied their motions for new trials, they filed these consolidated appeals, in which

we consider claims that the trial court (1) erred in rejecting appellants’ claim that

African Americans were underrepresented in and systematically excluded from

jury venires at the time appellants’ petit jury was selected (the “fair cross-section

claim”); (2) allowed improper rebuttal argument by the prosecutor; (3) improperly

removed a juror during deliberations (the “juror removal claim”); (4) erroneously

denied Israel’s motion for a new trial after joinder was shown to have been

prejudicial; and (5) erred in denying Cheadle’s new-trial motion premised on a

claim that the weight of the evidence did not support the jury’s verdicts.




      1
         The jury found Cheadle guilty of first-degree murder while armed (felony
murder) (Asheile George), premeditated first-degree murder while armed with
aggravating circumstances (Elias Atkins), premeditated first-degree murder while
armed (Pierre Johnson), armed robbery of Tamara Wilson, attempted robbery (of
Asheile George) while armed, conspiracy to obstruct justice, obstruction of justice,
five counts of possession of a firearm during a crime of violence or dangerous
offense (“PFCV”), and carrying a pistol without a license (“CPWL”). The jury
found Israel guilty of first-degree murder while armed (Pierre Johnson), conspiracy
to obstruct justice, obstruction of justice, PFCV, and CPWL.
                                         3

      Following oral arguments before this court in November 2012, we remanded

the cases for additional proceedings related to appellants’ fair cross-section and

juror removal claims.     The Superior Court issued its Findings of Fact and

Conclusions of Law on Remand in November 2013. Thereafter, the parties filed

supplemental briefs as to both claims, completing the briefing on April 1, 2014.

Having reviewed the trial court’s supplemental findings and considered the

arguments raised in appellants’ initial and supplemental briefs, we now affirm the

judgments of conviction and the denial of appellants’ new-trial motions.



                                 I.   Background



      The charges on which appellants were tried relate to the murders of Asheile

George, Elias Atkins, and Pierre Johnson. The government alleged that the Atkins

and Johnson murders were committed pursuant to a conspiracy to obstruct justice

by silencing witnesses who might provide inculpatory testimony about Cheadle’s

role in the murder of George and then of Atkins.



                          A.     The Asheile George Murder
                                         4

      The government presented evidence that, on September 14, 2002, Cheadle,

Atkins, and Michael Craig committed an armed robbery and an attempted armed

robbery in the 500 block of Kenyon Street, N.W. Government witnesses testified

that the three men approached Kenyon Street driving in a van, confronted a group

of men (including George) who were playing a game of craps on the street, and

“stuck everybody up[,]” and that Atkins and another robber then crossed the street

to rob another group of people who were sitting in a car. A gun battle ensued after

one of the victims began to defend himself, and six people, including Cheadle and

George, were shot. George eventually died of his wounds. Renee Beach, the

mother of Cheadle’s child, acknowledged at trial that she testified before the grand

jury that Cheadle told her that he had been shot while walking to his car on

Kenyon Street. The jury also heard the grand jury testimony of Cheadle’s friend

Michael Matthews, who testified that Cheadle told him that the injury occurred

when Cheadle “went on a mission to rob somebody[.]”



                            B.    The Elias Atkins Murder



      According to Michael Matthews’s grand jury testimony, in the months

following the Kenyon Street robbery, Cheadle became concerned about the

possibility that Atkins “might tell.” On March 11, 2003, six months after the
                                           5

Kenyon Street incident, Cheadle and Matthews visited Atkins at the apartment of

Arlene Morris, where Atkins was staying. During the visit, Cheadle, Matthews,

and Atkins conferred in Morris’s son’s bedroom, while Morris was in another

room. Morris testified that, shortly thereafter, she heard shots being fired in her

son’s room. She looked out into the hallway and saw Matthews fleeing from her

son’s room with nothing in his hands. After hearing more gunshots coming from

her son’s room, she hid in a closet, emerging later to find Atkins’s body on the

floor. Matthews told the grand jury that he saw Cheadle pull out a gun and ran out

of the apartment after he heard a shot. Cheadle later told Matthews that he

(Cheadle) shot Atkins again after Atkins ran out of the room and that Matthews

should “say nothing” about the incident.



                       C.    The Pierre Johnson Murder



      On March 14, 2003, Cheadle was arrested for the Atkins murder and

thereafter was housed in the same area of the D.C. Jail as his childhood friend

Pierre Johnson. Appearing before a grand jury in May 2003, Johnson testified that,

while he and Cheadle were incarcerated together, Cheadle confessed to killing

Atkins. At approximately 1:30 a.m. on October 10, 2004, Johnson was shot and

killed near the corner of 14th and V streets, N.W.       George Haynes, another
                                          6

childhood friend of Cheadle, testified that he was standing with some friends

outside a gas station nearby when he saw Israel emerge from behind some cars

wearing a mask that covered the lower portion of his face. Haynes testified that

Johnson started to flee as soon as he spotted Israel, but that Israel fired five or six

shots at the fleeing Johnson before running through an alley away from the scene.

Haynes testified that he “understood that [Johnson] was going to get killed because

he was telling” about Cheadle’s involvement in the Atkins murder and that Israel

had told him he was going to kill Johnson. Haynes further testified that, after

Johnson had been killed, Israel approached Haynes and another man and asked

them if they had seen “his work” and clarified that he was referring to the Johnson

murder. About a week after Johnson was murdered, Israel told Haynes that men

known as “Little MoMo” and “Little Clay” were also to be killed because they

were “telling on” Cheadle for the Atkins murder.



                D.    Obstruction of Justice with Respect to Matthews



      During the time period between the Atkins murder and the Johnson murder,

while Cheadle and Johnson were still in jail together, Michael Matthews began

cooperating with the government. On March 15, 2003, he gave a videotaped

statement describing the Atkins shooting, and on March 17, 2003, he testified
                                           7

before the grand jury. In May and June of 2004, Matthews visited Cheadle several

times at the D.C. Jail and had conversations with Cheadle that were recorded by

the jail. After those jail visits, Matthews went missing, failing to appear to testify

in Cheadle’s trial, which was scheduled to start in July of 2004 but had to be

delayed after Matthews could not be found. At appellants’ trial in 2009, Matthews

claimed to have no memory of Atkins’s murder even though he had given details

about it to the grand jury.



                                     II.   Analysis



                              A.   The Fair Cross-Section Claim



      Cheadle filed a pre-trial motion in which he sought an opportunity for

discovery on jury selection procedures, arguing that the District’s jury selection

process “systematically excludes and underrepresents African Americans in

violation of both the United States Constitution and the District of Columbia Jury

System Act.” The trial court denied the motion, a ruling that both appellants

challenged in their opening briefs on appeal. The government conceded in its brief

that the trial court’s summary denial of the motion was improper in light of this

court’s opinion in Gause v. United States, 6 A.3d 1247 (D.C. 2010) (en banc), and
                                          8

agreed that the case should be remanded for the court to consider the scope of

discovery to which appellants were entitled. Accordingly, in November 2012, we

remanded the cases to the Superior Court with instructions to “consider and decide

the scope of any discovery on jury-selection methods to which appellants are

entitled, and . . . [to] entertain any motion appellant(s) may bring challenging the

jury selection procedure used in connection with the trial[.]”



      While the cases were on remand, and pursuant to the discovery motion,

appellants received from the Superior Court Juror Office a spreadsheet containing

self-reported race data for 344,241 potential jurors to whom summonses were sent

between October 2008 and May 2010. Appellants also had the opportunity to

interview Superior Court Juror Officer Suzanne Bailey-Jones. Thereafter, relying

on an analysis by Howard University Professor of Economics Dr. Richard Seltzer,

Cheadle moved for a new trial,2 alleging that the jury-selection procedure used for

his trial violated the Sixth Amendment and the Jury System Act because African

Americans were underrepresented in jury venires at the time his petit jury was




      2
         Although only Cheadle moved for a new trial, we granted Israel’s request
to join Cheadle’s briefs on appeal. We therefore treat the fair cross-section claim
as having been raised by both appellants.
                                         9

selected in 2009. In opposing the motion, the government relied on an analysis by

statistician Dr. Bernard Siskin.



      The experts proposed two benchmarks as points of comparison with the

Juror Office data: (1) Figures from the 2010 Census (adjusted to exclude

individuals under age eighteen), from which Dr. Seltzer estimated that African

Americans comprised slightly more than 47.6 percent of the District’s adult

population in 2010 and Dr. Siskin estimated that the same group made up 48.89

percent of the District’s adult population in that year; and (2) data from the 2005-

2009 American Community Survey (an ongoing statistical survey prepared by the

Census Bureau that gathers and publishes population information for non-census

years), from which the experts estimated that 50.9 percent of the District’s adult

population was African American in 2009.3




      3
         The experts’ reports do not discuss whether, as suggested in a law review
article on which appellants’ rely, a more appropriate “baseline for assessing
demographic representation in the jury pool . . . is the jury-eligible population
[which typically excludes, e.g., individuals who have felony convictions] rather
than the total population.” Paula Hannaford-Agor, Systematic Negligence in Jury
Operations: Why the Definition of Systematic Exclusion in Fair Cross Section
Claims Must be Expanded, 59 DRAKE L. REV. 761, 786 (2011).
                                        10

      Dr. Seltzer’s analysis of the Juror Office data focused on the percentage of

African Americans among the qualified potential jurors who actually reported for

service (“the venires”).4 Dr. Seltzer found that, during the weeks between October

1, 2008 and February 2, 20095 — i.e., the weeks leading up to appellants’ trial —

an average of 37.3 percent of the qualified jurors who reported for duty were

African American. Dr. Seltzer further found that, on the two days on which

appellants’ trial jury was selected — February 2 and 3, 2009 — 37.4 percent of the

qualified jurors who reported for any venire were African American, and that, of

the 128 jurors who made up the venires from which appellant’s petit jury was

selected, 38.6 percent were African American. When these statistics are compared

to the 47.6 and 50.9 percent benchmarks Dr. Seltzer described, they suggest that

African Americans were underrepresented among qualified jurors who reported for

duty. Stated differently, Dr. Seltzer’s data suggest that during the four months


      4
          Except where noted, our references in the description that follows are to
findings that reflect (1) the experts’ use of a technique called “geocoding,” which
entails using zip codes to impute the races of venire persons who declined to self-
report their race, and (2) a process whereby venire persons who were identified as
“Hispanic” in Juror Office records were apportioned among other racial groups
according to the percentages at which individuals who identified themselves as of
Hispanic origin in the Census data identified themselves as belonging to those
racial groups.
      5
        These were the only weeks for the time period before appellants’ trial for
which data were provided.
                                         11

immediately preceding February 2009, African Americans were underrepresented

on the venires by over 10 percentage points (and by as much as 15.6 percentage

points based on use of Dr. Seltzer’s non-geocoding-adjusted estimate that only

35.3 percent of qualified reporting jurors during this period were African

American).6



      Dr. Siskin focused his analysis on the percentage of African Americans

among individuals who were on the Master Jury Wheel (i.e., the list from which

the Juror Office draws prospective jurors) and were sent summonses during the

period covered by the Juror Office data.       He found that African Americans

constituted 53.4 percent of the 344,241 prospective jurors who were sent a

summons between October 1, 2008, and May 27, 2010, and 50.2 percent of the

63,044 potential jurors who were sent a summons during the four-month period

before appellants’ trial, i.e., the period from October 1, 2008, to January 31, 2009.

When these statistics are compared to the 48.89 percent and 50.9 percent

benchmarks Dr. Siskin described, they suggest that African Americans may have

been overrepresented, by between 2.5 and 4.5 percentage points, among those sent

      6
         Dr. Seltzer’s findings indicate that during the full twenty-month period
covered by the Juror Office data, African Americans were underrepresented among
qualified jurors who reported for duty by at least 8.4 percentage points and by as
much as 12.9 percentage points.
                                        12

summonses between October 1, 2008, and May 27, 2010, but may have been

underrepresented, by as much as 1 percentage point, among those sent summonses

during the four months preceding February 2009.



      Dr. Siskin also calculated the representation of African Americans among

the qualified jurors who reported for service, finding that, over the four-month

period preceding February 2009, 37.5 percent of the qualified venirepersons who

reported and were not selected as jurors — and 40 percent of those who were

selected as jurors — were African American. He further found that over the full

twenty-month period covered by the Juror Office data, 39.3 percent of the qualified

venirepersons who reported and were not selected as jurors — and 41.7 percent of

those who were selected as jurors — were African American. Compared to the

48.89 percent benchmark, the twenty-month data indicate underrepresentation by

less than ten percentage points.7



      In his November 2013 Findings of Fact and Conclusions of Law on

Remand, Judge Weisberg rejected appellants’ fair cross-section challenge,

concluding that appellants had failed to show “that African Americans are

      7
        Dr. Siskin also found that African Americans made up between 50 and 60
percent of appellants’ actual trial jury (depending on whether geocoding is applied
to impute the races of the four jurors who did not report their race).
                                        13

underrepresented on the Master Jury Wheel relative to their number in the

population at-large” and also did not show “that their claimed underrepresentation

either on the Master Jury Wheel or in the pool of those who report[ed] for service

is caused by systematic exclusion.”      Agreeing with the government that the

relevant focus of analysis was not the representation of African Americans in the

venires of prospective jurors who reported for service, but rather their

representation on the Master Jury Wheel, Judge Weisberg first found that Cheadle

had shown a non-existent or no more than de minimis — thus constitutionally

insignificant — underrepresentation of African Americans on the Master Jury

Wheel. Further, citing Dr. Siskin’s finding that the alleged underrepresentation of

African Americans in the pool of jurors who reported for service “dropped below

10% when [Dr. Siskin] looked at the entire twenty-month period for which data

were available[,]” Judge Weisberg found it likely that the underrepresentation “was

less than 10%, which most courts would consider undesirable, but not of

constitutional significance.”8 He also found that, even accepting Cheadle’s focus

on the venires during the four-month period leading up to appellants’ trial, Cheadle

      8
         See, e.g., United States v. Rodriguez, 776 F.2d 1509, 1511 (11th Cir. 1985)
(“this circuit has consistently found that a prima facie case of underrepresentation
has not been made where the absolute disparity . . . does not exceed ten percent.”);
see generally Hannaford-Agor, supra note 3, at 767-68 (“Most courts that have
adopted absolute disparity as the primary measure of underrepresentation have
ruled that absolute disparities less than 10% are insufficient as a matter of law to
demonstrate a violation of the fair cross section requirement.”).
                                         14

failed to show that any underrepresentation that did exist was the result of

systematic exclusion of African Americans by the court rather than the result of

“race-neutral economic and socioeconomic factors[.]”



      Appellants argue that Judge Weisberg erred in accepting the government’s

argument that the relevant focus for measuring proportionate representation was

the Master Jury Wheel rather than the venires from which petit juries were

selected, and also erred by reasoning that the Superior Court’s failure to take

affirmative steps to remedy the underrepresentation of African Americans on the

venires did not constitute “systematic exclusion” within the meaning of Duren v.

Missouri, 439 U.S. 357 (1979).9 Our review is de novo.10


      9
          Appellants also argue that Judge Weisberg erred by relying on data drawn
in part from the sixteen months that followed the selection of appellants’ trial jury.
We need not address this contention at any length because, as discussed infra, our
disposition of the fair cross-section claim is based on appellants’ failure to show
systematic exclusion of African Americans in the jury-selection process rather than
on differences between what the data show for the four-month pre-trial period and
for the longer period covered by the Juror Office data. We do note, however, that
at least in some circumstances, looking to data for a longer rather than a shorter
time period may assist a defendant in demonstrating systematic exclusion. See,
e.g., Duren, 439 U.S. at 366 (petitioner’s “undisputed demonstration that a large
discrepancy occurred not just occasionally, but in every weekly venire for a period
of nearly a year manifestly indicates that the cause of the underrepresentation was
systematic—that is, inherent in the particular jury-selection process utilized”).

     Appellants also make a passing assertion on appeal, as they did in their trial
motion, that the District’s jury-selection practices violate the Jury System Act,
                                                                        (continued…)
                                          15



      The Sixth Amendment to the U.S. Constitution establishes the fair cross-

section requirement: It guarantees criminal defendants the “right to be tried by an

impartial jury drawn from sources reflecting a fair cross section of the

community.”     Berghuis v. Smith, 559 U.S. 314, 319 (2010) (citing Taylor v.

Louisiana, 419 U.S. 522 (1975)). A defendant who alleges a violation of the Sixth

Amendment’s fair cross-section requirement bears the burden of showing:


             (1) that the group alleged to be excluded is a “distinctive”
             group in the community; (2) that the representation of

(…continued)
D.C. Code § 11-1901 to 1918 (2012 Repl.) (“the Act”), which provides that “[a]ll
litigants entitled to trial by jury shall have the right to grand and petit juries
selected at random from a fair cross section of the residents of the District of
Columbia.” D.C. Code § 11-1901. Our case law establishes that “[t]he focal point
for deciding whether [a jury-selection] system substantially complies with the
requirements of the Act . . . is . . . the original source list from which names are
selected for potential service.” Obregon v. United States, 423 A.2d 200, 208-09
(D.C. 1980). Because appellants have failed to present any evidence regarding
exclusion of African Americans from the lists used to compile the Master Jury
Wheel, and because they have otherwise not explained their argument regarding
the Act, we treat the argument as abandoned. See Bardoff v. United States, 628
A.2d 86, 90 n.8 (D.C. 1993) (“questions raised but not argued in briefing are
treated as abandoned” (citing Cratty v. United States, 163 F.2d 844, 851 (D.C. Cir.
1947)).
      10
           See United States v. Orange, 447 F.3d 792, 797 (10th Cir. 2006)
(explaining that a trial court’s factual determinations relevant to a fair cross-section
claim are reviewed for clear error while its legal determination of whether a prima
facie violation of the fair cross section requirement has been shown is reviewed de
novo).
                                        16

            this group in venires from which juries are selected is not
            fair and reasonable in relation to the number of such
            persons in the community; and (3) that this
            underrepresentation is due to systematic exclusion of the
            group in the jury-selection process.


Duren, 439 U.S. at 364. “The fair-cross-section principle must have much leeway

in application[,]” Berghuis, 559 U.S. at 321 (quoting Taylor, 419 U.S. at 537-38),

and “neither Duren nor any other decision of th[e] Court specifies the method or

test courts must use to measure the representation of distinctive groups in jury

pools[.]” Id. at 331; see also United States v. Rioux, 97 F.3d 648, 657 (2d Cir.

1996) (“The relevant jury pool may be defined by: (1) the master list; (2) the

qualified wheel; (3) the venires; or (4) a combination of the three. The time period

may be defined as: (1) the day the district selected Rioux’s jury pool; or (2) some

broader timeframe, perhaps over the life of the wheel.”).       We think it plain,

however, that a showing of constitutionally significant underrepresentation of a

distinct group in either the Master Jury Wheel or the venires that were composed

during a certain period can satisfy the second Duren prong. Further, a jury-

selection mechanism that systematically operates to exclude a distinctive group

from venires that are drawn from a representative master jury wheel would violate

the Sixth Amendment guarantee no less than a system under which a distinctive

group is systematically excluded from the master jury wheel. See Taylor, 419 U.S.

at 538 (“[T]he jury wheels, pools of names, panels, or venires from which juries
                                        17

are drawn must not systematically exclude distinctive groups in the community”).

Therefore, it would have been error for Judge Weisberg to end his analysis upon

concluding that African Americans were adequately represented on the Master

Jury Wheel during the time period involved here.



      Judge Weisberg did not end his analysis there, however; instead, he went on

to consider the data showing an underrepresentation of African Americans among

the jury venires during the four-month period before appellants’ trial and

information about the jury-selection system.       For the reasons that follow, we

discern no error in his conclusion that Cheadle failed to show that the

underrepresentation was due to systematic exclusion of African Americans in the

jury-selection process.



      In addition to submitting to the court Dr. Seltzer’s analysis of Juror Office

data, Cheadle submitted a copy of the District’s Jury Plan and information from the

interview of Juror Officer Bailey-Jones.     On the basis of those sources, he

informed the court that when a prospective juror responds to a summons but fails

to appear for duty, the Juror Office undertakes a series of measures designed to

result in the prospective juror’s service: First, the Juror Office sends a letter

notifying the potential juror that he or she has missed the scheduled service and
                                          18

prompting him or her to schedule another date to serve. If there is no response, the

Juror Office sends a notice requiring the juror to appear and to “show cause” for

the failure to report; and, if there is still no response, a bench warrant is issued and

a criminal case is initiated against the absentee juror, who is typically assessed a

fine of $25.    In the case of a potential juror whose summons is returned as

undeliverable, or a potential juror who both fails to return the summons and fails to

appear for service, the Juror Office’s practice is to take no further action,

reasoning, in the words of Juror Officer Bailey-Jones, “[w]hy send good mail after

bad?”



        The expert reports that were before the court indicated that African

Americans were overrepresented among those whose summonses were returned to

the Juror Office as undeliverable, as well as among those who failed to respond to

a summons for an unknown reason.11 Appellants argued that evidence regarding

the Juror Office’s failure to take corrective action in response to the


        11
          Dr. Seltzer found that African Americans constituted 58.9 percent of the
potential jurors who did not respond to a summons for an unknown reason, and
49.1 percent of the potential jurors whose summonses were returned to the Juror
Office as undeliverable. Using a geocoding methodology different from the one
Dr. Seltzer employed, Dr. Siskin found that 64 percent of those who failed to
respond to a summons for an unknown reason during this period were African
American and that 52.2 percent of summonses that were returned as undeliverable
over this period had been sent to African Americans.
                                        19

disproportionately high rate at which African Americans failed to respond to jury

summonses supported a conclusion that the underrepresentation of African

Americans was “due to systemic exclusion of the group in the jury-selection

process.” In rejecting that argument, Judge Weisberg reasoned that “[t]he court

can control to whom it sends jury summonses, but it cannot control who responds.”



      As we have explained, “a statistical showing alone, without some analysis of

the particular system involved, is [in]sufficient to prove systematic exclusion.”

Diggs v. United States, 906 A.2d 290, 297-98 (D.C. 2006) (quoting Obregon, 423
A.2d at 206) (rejecting argument that the third Duren prong was satisfied “by

merely showing that a high comparative disparity existed over a long period of

time and that the underrepresentation probably did not happen by chance”).

Although both parties presented statistical documentation of the less-than-

satisfactory representation of African Americans on jury venires over the period

studied, no evidence was presented to show that this was the result of any policy or

practice that could be deemed to constitute systematic exclusion of African

Americans from jury service within the meaning of Duren (or, analogous to the

facts of Duren,12 a system-sanctioned opportunity for African Americans to


      12
         In Duren, the Supreme Court considered Missouri procedures that
allowed women to remove their names from the master jury wheel and to opt out
                                                                      (continued…)
                                         20

exclude themselves from jury service).13       The underrepresentation of African

Americans appears to be attributable to external factors — undeliverable mail or

the choices of individual prospective jurors not to respond to their summonses or

not to appear for service — not to systematic exclusion existing in the jury-

selection process. Cf. Orange, 447 F.3d at 800 (“Discrepancies resulting from the

private choices of potential jurors do not represent the kind of constitutional

infirmity contemplated by Duren.”); Rioux, 97 F.3d at 658 (“There is systematic

exclusion when the underrepresentation is due to the system of jury selection itself,

rather than external forces. The inability to serve juror questionnaires because they

were returned as undeliverable is not due to the system itself, but to outside forces,

such as demographic changes.”). Further, appellants presented no evidence that




(…continued)
of jury service upon receipt of a summons. See 439 U.S. at 361-62, 362 n.14. The
result of those procedures, which the Court held were unconstitutional, was that the
percentage of women in the jury pool was reduced from 26.7% (of the master jury
wheel) to approximately 15% of the venire from which Duren’s jury was selected.
Id. at 365-67.
      13
           Nor have appellants claimed that the Superior Court’s policies “made
social or economic factors relevant to whether a[] . . . juror would be excused from
service[.]” Hannaford-Agor, supra note 3, at 776-77 (referring to People v. Smith,
615 N.W.2d 1, 12-13 (Mich. 2000), involving a juror-excusal policy that “routinely
granted excusal requests for hardship due to loss of income, lack of transportation,
and lack of childcare, which disproportionately released African-Americans from
jury service”).
                                          21

the Juror Office’s policies and practices in any other way encouraged African

Americans to avoid or to be absent from jury service.



      Appellants suggest a number of steps that the Juror Office might have taken

to address the underrepresentation of African Americans in juror venires. For

example, they note that some jurisdictions have adopted a practice of responding to

each summons returned as undeliverable by mailing a summons to an additional

resident from the same neighborhood or zip code.14 That and other measures used

by other jurisdictions may well deserve the attention of our Juror Office, but we

cannot say that they are constitutionally required. Indeed, as the Second Circuit

noted in Rioux, 97 F.3d at 659, such a targeting might well be objectionable “since

it would undermine the randomness of selection—an attribute of jury selection that

is keenly desired.” In addition, without knowing how the source lists that those

jurisdictions draw on for the pool of prospective jurors compare to the wide range

of sources used in our jurisdiction,15 we have no basis for concluding that


      14
         See Courts Try to Maximize Jury Diversity, The Third Branch (July
2007), available at http://www.uscourts.gov/news/TheThirdBranch/07-07-
01/Courts_Try_to_Maximize_Jury_Diversity.aspx (last visited November 20,
2014).
      15
           Section 2 of the Jury Plan for the Superior Court of the District of
Columbia specifies the lists from which the Master Jury Wheel is created: the list
of voters registered in the District of Columbia; the list of drivers, eighteen years or
                                                                          (continued…)
                                           22

corrective measures of the type they employ are equally needed or appropriate

here.



                    B.    The Prosecutor’s Rebuttal Argument



        Israel’s claim relating to the prosecutor’s rebuttal argument is based in part

on comments the prosecutor made when discussing the testimony by Henrietta

Taylor, Pierre Johnson’s mother. The prosecutor said:


              She wouldn’t even look at [appellants]. Can you identify
              them? She wouldn’t look over at them. . . . Why is it,
              ladies and gentlemen, that every single witness that came
              here in front of you came kicking and screaming?


Continuing, the prosecutor said:


              What is it about Columbia Heights, whether it’s up on
              Clifton, W, or . . . V Street, what is it about what happens

(…continued)
older, licensed in the District; the list of residents of the District, eighteen years or
older, who have received a non-driver’s identification card from the District; the
most recent list of individuals to whom District personal income tax forms have
been sent by the D.C. Department of Finance and Revenue, as well as the most
recent list of individuals who have filed personal income tax forms in the District;
the most recent list of individuals who have qualified to receive any type of public
assistance benefits in the District; the most recent list of persons who have become
naturalized citizens in the District since the previous master jury list was created;
and “such other source lists as may become available.”
                                          23

             to snitches on this witness stand? . . . Why is it so hard to
             say, yeah, yeah, I saw him do it; yeah, he did it; yeah,
             that was him over there? Why is it that not one person —
             risking arrest, risking careers, why do they all have to be
             in here, bound, dragged in, under arrest, all of them,
             why? . . . On this evidence, ladies and gentlemen, on this
             evidence, nobody wants to be a witness. Nobody gains
             anything from falsely accusing Marquette Cheadle or
             Azariah Israel. Now, think about that. It’s bad enough,
             using your common sense, if you snitch, if you tell, if
             you look either one of them in the eyes and say, yeah, I
             saw what you did, I heard what you said. That’s bad
             enough.

             Now, imagine putting yourself in a position where —
             say, oh I killed [Atkins], and I get up and tell everybody
             [Cheadle] did it. Or I killed [Pierre Johnson]. And I tell
             everybody, [Israel] did it. What possible — what —
             what are these folks going to gain? That’s a death
             sentence. . . . We submit there’s no reason for anybody to
             falsely accuse either Mr. Cheadle or Mr. Israel of these
             crimes.


Israel asserts that it plainly was not true that every witness came in “kicking and

screaming,”16 and that the “clear implication” of the prosecutor’s remarks was that


      16
           As Israel notes, despite the prosecutor’s rhetorical flourish, many
witnesses, including the various police officers, Assistant United States Attorneys,
and medical and forensic experts, had no apparent reluctance to testify.

      Israel’s opening brief acknowledges, however, that several of the
government’s witnesses “refused to answer questions at trial by claiming a lack of
memory of the events they witnessed and [had] testified about before the grand
jury. All tried to avoid testifying[,] and all had material witness warrants issued to
secure their appearance.” As the government’s brief summarizes, two witnesses to
the Kenyon Street robbery had to be arrested to procure their testimony; another
                                                                         (continued…)
                                          24

Taylor and certain other witnesses were reluctant to testify because they feared

appellants, even though there was no evidentiary basis for such argument. Citing

Murray v. United States, 855 A.2d 1126 (D.C. 2004), Israel argues that the

prosecutor’s remarks were improper and were designed to arouse the passion of

jurors, and that the trial court erred by allowing the remarks. See id. at 1132

(“evidence concerning a witness’ fear tends to be extremely prejudicial” because it

“suggests the witness fears reprisal at the hands of the defendant or his associates if

she testifies.”) (internal quotation marks and alterations omitted).



        It is true that, because of the risk of unfair prejudice to defendants,

“argument by prosecutors about witness fear—especially fear of the defendants on

trial—must be the limited exception rather than the rule.” Murray, 855 A.2d at

1133.     However, while an argument that a witness fears reprisal from the

defendant(s) is highly prejudicial, we have also held that questioning or argument

about a witness’s generalized fear of reprisal from his community for violating

norms against testifying in criminal cases is permissible. Carter v. United States,

(…continued)
witness to the Kenyon Street robbery testified evasively; Atkins’s girlfriend falsely
claimed to be in Miami and came to court only after a detective threatened to
obtain a warrant for her arrest; Matthews claimed on the witness stand that he had
no memory of Atkins’s murder even though he gave details about it to the grand
jury; and Morris had an “equally spectacular failure of memory[.]”
                                         25

614 A.2d 913, 917-18 (D.C. 1992) (distinguishing between prosecutorial questions

that insinuate that the defendant was intimidating the witness, which have a strong

prejudicial effect, and questions that suggest that “other people” “on the street”

might intimidate the witness, which generally do not give rise to unfair prejudice

sufficient to undermine the basic fairness of the proceeding); see also Clayborne v.

United States, 751 A.2d 956, 964 (D.C. 2000) (allowing cross-examination about

witness’s fear of “be[ing] known as a snitch”).



      In this case, we are not persuaded that the prosecutor’s comments were

inappropriate.17 “[A] court should not lightly infer that a prosecutor intends an

ambiguous remark to have its most damaging meaning or that a jury, sitting

through lengthy exhortation, will draw that meaning from the plethora of less

damaging interpretations.” Donnelly v. DeChristoforo, 416 U.S. 637, 647 (1974).

It is far from apparent that jurors would have understood the prosecutor’s “kicking

and screaming” remarks to suggest that the various witnesses’ reluctance to testify




      17
           See Carpenter v. United States, 635 A.2d 1289, 1295 (D.C. 1993)
(explaining that, in evaluating a claim of trial court error, we must first determine
the prosecutor’s comments constituted misconduct) (citing Hammill v. United
States, 498 A.2d 551, 554 (D.C. 1985)).
                                          26

was the result of their fear of reprisal by Israel.18 To the contrary, in the context of

the prosecutor’s references to Columbia Heights and Clifton, W, and V Streets, the

prosecutor’s “kicking and screaming” remarks appear to have been a reference to

the community ethos against “snitching” or cooperating with the government. So

understood, the prosecutor’s remarks told the jury why it should credit the secret

grand jury testimony of a reluctant witness such as Morris rather than her public

trial testimony in which she claimed not to remember anything about the night

when Atkins was shot. The prosecutor’s reference to a “death sentence” appears to

have been an argument that while truthful snitching was frowned upon, false

snitching — i.e., falsely accusing the defendants — would be to invite the most

severe community scorn.       The comment was a permissible way of rehabilitating

witnesses whose credibility the defense lawyers had attacked through suggestions

that the witnesses’ earlier inculpatory statements were fabricated,19 because it

suggested that the jury had a reasonable basis for regarding such witnesses’

inculpatory testimony as more rather than less credible.


      18
          The prosecutor’s remarks in this case are unlike those in Murray, in
which the prosecutor “went astray” in mentioning that “these people were scared”
because they “know that [the defendants] went out in the street . . . to retrieve their
gun” and were “willing . . . to abduct a person at gunpoint.” See 855 A.2d at 1133.
      19
         For example, Cheadle’s trial counsel argued that Matthews’s grand jury
testimony was an attempt to frame Cheadle for the murder of Atkins.
                                        27



                            C.    The Juror Removal Claim



                                 1. Background


      The case was submitted to the jury at about 4:15 p.m. on Monday, March 23,

2009. On the morning of Tuesday, March 24, Judge Weisberg received a note,

signed by the jury foreperson, stating that one juror, who was later identified as

Juror 13, had a “family emergency and will be unable to be here Monday or

Tuesday, the 30th and the 31st” and that “[o]ur sense is that it would be advisable

to contact the alternate.” Upon coming into the courtroom to discuss her situation

with the judge, Juror 13 said that she would not have a problem if (as the court had

suggested might occur) the jury would not be deliberating on Friday.



      About two and a half hours later, Judge Weisberg received another note

signed by the foreperson that read:


            Judge, we have a problem. One of the jurors has said
            [crossing out the word “announced”] that her mind is
            closed as to the case. Our deliberations are unproductive
            already. All eleven jurors are in agreement on this point.
                                          28

Judge Weisberg consulted with the prosecutor and defense counsel. The court

expressed concern that the juror described in the note might again be Juror 13,

about whom the prosecutor had raised concerns during the presentation of

evidence. The prosecutor had earlier reported observing the juror shaking her head

disapprovingly at court rulings and during the questioning of some witnesses;

failing to follow the written transcripts during playbacks of recorded phone calls;

speaking out loud and talking to herself while the calls were being played;

appearing to sleep during portions of the trial; and casting her eyes up to the ceiling

and “clearly not listening” during closing arguments and the court’s instructions.

The juror had also loudly commented that the number of security personnel in the

courtroom was “ridiculous” and unnecessary.



      Both defense counsel argued that, regardless of the identity of the juror, an

instruction to the jury to continue deliberations and a renewed instruction to

deliberate in good faith would be adequate curative measures. Judge Weisberg

commented that if the juror who was the subject of the foreperson’s note was the

same juror about whom the prosecutor had raised concerns, he would be inclined

to dismiss that juror without additional instruction because, “after the concerns

were expressed about this juror’s attitude toward her juror service,” he had already
                                          29

instructed the jury three times on the importance of deliberating with an open

mind,20 and was skeptical that a fourth instruction would have “a salutary effect[.]”



      Judge Weisberg also told counsel that he was “concerned because it

happened so quickly in the deliberations after such a lengthy trial,” and because

      20
           First, Judge Weisberg had instructed the jury that

              [I]f you go into the jury room . . . with your mind already
              firmly made up, it kind of defeats the whole purpose of
              deliberations, which is to talk about it for the first time
              freely and openly, among yourselves, [and] if there are
              disagreements, to talk about the disagreements
              respectfully with each other, to see why somebody may
              see it differently than the way you see it. And so, it’s
              very important that you go into that process with a
              completely open mind. So don’t try to make up your
              mind about anything in the case any stage, including this
              late stage.

      On the following day, Judge Weisberg instructed the jury further that

              [I]t’s very important that when you go into deliberations,
              you haven’t made up your own minds firmly about any
              aspect of the case, until you have a chance to talk to each
              other about it. That’s the whole point of deliberations.

      The next day, Judge Weisberg instructed jurors that they should

              [t]ry to retain everything you’ve heard, but please, as I’ve
              told you last night, don’t try to make up your mind. It’s
              unfair to the parties. It’s unfair to yourselves to go into
              your deliberations . . . with a mind already firmly made
              up. You should keep a completely open mind until you
              begin your deliberations.
                                          30

“an unwillingness to deliberate further at such an early stage . . . suggests . . . that

it’s a closed mind, . . . not a dissenting mind[.]” He reasoned that the jury had not

had “a chance to get far enough to know whether there’s a dissent or disagreement

about the merits of the case” and that there appeared to be “just a closed mind and

a refusal to even listen to the point of view of others.” He explained that if the note

was about Juror 13, he would have to view the note “in the context of the entire

trial[,] beginning with her response on voir dire where I was commiserating with

the venire about the length of the trial and her response was, the longer the trial,

the better, I hate my job anyway.” Responding to defense counsel’s suggestions

that without an additional instruction, the court would not be in the position of

having “tried to address it and concluded that that has failed[,]” Judge Weisberg

said, “I would say that’s true of any other juror, [but] I’m not as sanguine about

this one.”



      Judge Weisberg decided to question the foreperson about the note using

language taken from Brown v. United States,21 explicitly recognizing that the

situation was “extremely dicey” and that he needed to be “quite careful” in his

inquiry. The foreperson confirmed that the juror referred to in the foreperson’s

note was indeed Juror 13.       The foreperson told the court that Juror 13 had

      21
           818 A.2d 179 (D.C. 2003).
                                             31

announced on the evening of March 23, “before deliberations had begun[,]” “that

there was going to be disagreement. Apropos of nothing said there would be

disagreement.” The foreperson further explained that at the very beginning of

deliberations on the morning of March 24, when the foreman began expressing his

views on the case and before anyone else had spoken, Juror 13 “stood up, walked

out of the room or started to walk out of the room, because she was afraid of a

scheduling conflict and said, we’re going to be here through the weekend and into

Monday and Tuesday.”           In addition, the foreperson told Judge Weisberg the

following:


               [A]s we talked over the course of the day and more
               extensively about the case, [Juror 13] said repeatedly that
               nothing anybody said could persuade her one way or the
               other. Um, that her mind was made up. Um, she also at
               times said, oh, I’ll listen, I’ll listen, I’ll listen. She would
               say at times, I’ll listen, okay, but it was the unanimous
               view of the eleven jurors in the room that [Juror 13’s
               professions of willingness to deliberate] were not sincere.


Asked by Judge Weisberg how he knew that, the foreperson replied that, after the

lunch break,


               We had come in and we were speaking about the case,
               things became more — rather heated, not terribly so,
               [Juror 13], in the middle of — really somebody else
               talking, stood up and said, can I go to the bathroom
               outside of the jury room? And nobody was going to stop
               her. It wasn’t a break, so she walked out[.]
                                         32



The foreperson continued:


             And I should emphasize that there’s a lot of
             disagreements in the jury room . . . [T]here are
             disagreements between people that are not this juror and
             that are being handled in an . . . upright and thoughtful
             fashion. . . . [T]his [i.e., the situation with Juror 13] is
             something very different.


The foreperson acknowledged that Juror 13 was (in Judge Weisberg’s words)

“going over [the] evidence and what it shows,” but added that Juror 13

“emphasizes her conclusions — significantly more than the evidence in the case.”

Asked by Judge Weisberg whether he took Juror 13’s comments to mean “I have

made up my mind and I will not be open to further deliberations, and won’t discuss

it further” or instead to mean, “I’m willing to listen but it’s going to take a lot to

change my mind on my view of the case[,]” the foreperson responded,


             Significantly closer to the former.      She expresses
             formally those words. She does not listen. She puts her
             head down and closes her eyes. Um, is combative,
             accuses people of having agendas.


From the foreperson’s answers, Judge Weisberg concluded that “from his

expression of it, her mind is completely closed, was closed before they started, will

not be reopened no matter what[.]” He also told counsel that he didn’t “think it’s
                                           33

so far in the deliberations that we [could] single [Juror 13] out as a dissenting juror

on the merits because, as [the foreperson] expressed himself, there’s lots of

disagreements going on the merits, among the others.” He also observed that he

had “enough basis to conclude that an instruction would be very unlikely to be

productive.”



      Judge Weisberg next questioned each of the jurors, telling them that he was

not “asking any juror what their . . . view of the case is, or what views have been

expressed in the jury room.” He asked each juror (except Juror 13), “Do you

believe that one or more jurors went into deliberations with a closed mind and he

or she is unwilling to consider the views of others and possibly changing his mind”

and whether the juror’s answer was “based on expressions by that juror[.]” Each

juror confirmed that that was his or her belief and basis for belief. When Juror 13

herself came in for questioning and Judge Weisberg informed her that other jurors

believed that she had “entered into the deliberations with [her] mind already made

up[,]” she responded by saying:


               No, that’s not true. I was not in agreement with them, so
               they tried to force me to be in agreement with them. . . . I
               was standing on the evidence that was there and they
               tried to force me to agree with them by hollering and
               becoming belligerent, and I told them that I made up my
               mind with the decision that I made and they cannot force
               me to agree with them, no matter how many ways they
                                        34

            tried to tell it to me. I’m a very smart educated woman.
            I have degrees and everything. You cannot force me to
            agree with you for something that I don’t believe in
            standing on the evidence that is presented there. So they
            were very upset about that.

             ....

            That’s the overall problem. They can’t force me to agree
            with them.

            ....

            I’m here to do the job of the juror. And that is to base the
            facts on the actual evidence.


      At the conclusion of the voir dire, Judge Weisberg decided to remove Juror

13 and replace her with an alternate pursuant to Super. Ct. Crim. R. 24 (c). He

explained his decision as follows:


            [E]leven others say somebody has a closed mind, entered
            the deliberations with a closed mind and is refusing to
            deliberate with an open mind . . . . [I]t’s as clear as it
            could possibly be, that leaving this juror on the jury
            whatever any of their views are about the merits of the
            case, including her, is not conducive to a jury that can
            fulfill its oath and perform its duty to deliberate based
            solely on the evidence and the law of and the facts of the
            case.


Judge Weisberg added:


            [I]f we were in the fifth day of deliberations, and they
            had thoroughly discussed the case with [Juror 13]
                                         35

             participating, and she had a view that was different from
             all the others and said they just don’t agree with me and
             they can’t force me to change my mind, we wouldn’t be
             in this discussion.

             She’d be on the jury. . . . [But] [s]he went into the jury
             room with a closed mind, expressed it last night before
             they even began talking about the case, reinforced it this
             morning, saying, I’ll listen, but my mind is made up, and
             all eleven other jurors have confirmed what the
             foreperson told us. And I think that’s just not conducive
             to . . . the type of deliberations [to] which all parties in
             this case are entitled.

After the removal of Juror 13 and substitution of an alternate juror, the jury

deliberated for approximately three days before reaching its verdicts.22



      Following announcement of the verdicts, appellants sought new trials on the

ground that there was no “‘just cause’” to remove Juror 13. In its opposition, the

government disagreed and also asserted that its subsequent investigation had

revealed that Juror 13, a Maryland resident, had not been qualified to serve as a

juror to begin with. Judge Weisberg denied appellants’ motion, specifying that his

ruling was based “solely on the record as it existed at the time” of removal, but

noting that the subsequently discovered information about Juror 13’s

      22
           Judge Weisberg later told counsel that he was “pleased that we were able
to get through that very difficult inquiry without any juror telling us where she or
any other jurors stood based on the one day of what I would call non-deliberations
or partial deliberations with eleven people participating and one not.”
                                         36

misrepresentation of her eligibility “corroborate[d] the court’s assessment of her

lack of credibility.”23



       In their initial briefs on appeal, appellants argued that Judge Weisberg erred

in denying their motion for a new trial because the removal of Juror 13 violated

both Super. Ct. Crim. R. 24 (c) and their constitutional rights to an impartial and

unanimous jury. Following oral arguments before this court in November 2012,

we remanded the case and instructed the trial court to make additional findings of

fact regarding whether “during jury selection, the removed juror failed to disclose

disqualifying information out of ‘a desire to serve on [the] jury for some improper

purpose,’ Young v. United States, 694 A.2d 891, 894 (D.C. 1997), and whether she

otherwise was biased against the government.” After remand proceedings that

included a July 2013 evidentiary hearing (at which Juror 13, Michelle Suggs,

testified), Judge Weisberg found that during voir dire Juror 13 “intentionally lied

about her [non-District of Columbia] residence,” “failed to disclose her 2007

misdemeanor conviction,” and “failed to disclose her close personal or family




       23
           Judge Weisberg later commented that the “dishonesty and potential fraud
unearthed by the government after the trial and brought out at the hearing on
remand” “reinforce[d] [his] view that [Juror 13] is a person with little regard for
the truth if it stands in the way of getting what she wants.”
                                        37

relationship with a convicted felon, which may have been intentional.”24 However,

while finding that “[t]he inference is compelling that [Juror 13] did all of these

things because she wanted to serve on a jury in the District of Columbia” and that

“[t]here is enough in the record to surmise” that this desire arose from an anti-

prosecution bias, Judge Weisberg concluded that the government had not proven

“by a preponderance of the evidence that [Juror 13’s] motive for wanting to serve

on defendants’ jury was to acquit the defendants or hang the jury because of her

bias against the government.”



                                   2. Analysis


      Super. Ct. Crim. R. 24 (c) provides in pertinent part that “[a]n alternate

juror, in the order called, shall replace a juror who, becomes or is found to be

unable or disqualified to perform juror duties.” The Rule limits the discretion of

the trial judge in removing and replacing a juror in order to safeguard the

defendant’s “valued right to have his trial completed by a particular tribunal,” a

      24
          The government submitted evidence that Juror 13 had not lived in the
District of Columbia since at least 2006 and had failed to disclose a 2007
conviction for driving under the influence. The government also presented
evidence that Juror 13 had failed to disclose a close relationship with a man named
Wendell Clay, who was convicted of first-degree burglary in 1998, served a
twelve-year sentence, lived with Juror 13 in Maryland between his release in 2009
and his arrest on another charge in 2010, and listed Juror 13 on prison visitation
forms as, variously, his spouse or his aunt.
                                          38

right that is rooted in the constitutional rights to an impartial jury and a unanimous

verdict and in the guarantee against double jeopardy. Hinton v. United States, 979
A.2d 663, 674-75, 681-82, 682 n.76, 688-89 (D.C. 2009) (en banc) (internal

quotation marks omitted).25 “It is well-settled that each of those rights ‘would be

abrogated if it were permissible for the judge to intervene in deliberations and

remove a juror for dissenting from the majority view.’” Id. at 682; see also id. at

685 (“[R]emoving a juror because of his views of the evidence [is] one of the

principal evils against which Rule 24 (c)’s restrictions are directed.”); Shotikare v.

United States, 779 A.2d 335, 344 (D.C. 2001) (“[A] juror may not be excused for

the purpose of breaking a deadlock or because of her views on the merits.”).



      We review a trial court’s decision to replace a juror with an alternate for

abuse of discretion. Darab v. United States, 623 A.2d 127, 138 (D.C. 1993). A

court abuses its discretion in replacing a juror under Rule 24 (c) “if it replaced the

juror for an improper or legally insufficient reason, if its ruling lacked ‘a firm

factual foundation,’ or if the trial court otherwise failed to ‘exercise its judgment in

a rational and informed manner.’” Hinton, 979 A.2d at 683-84 (internal citations

      25
          See also Hobbs v. United States, 18 A.3d 796, 800 (D.C. 2011) (noting
that Hinton “described a far more limited scope for the trial court’s exercise of
discretion in ruling on motions for excusal of empaneled jurors,” such that “[o]nce
jeopardy attaches and jurors begin their duties, they can no longer be removed for
reasons that would meet only the good cause standard”).
                                        39

omitted).   We will reverse an appellant’s conviction “if the record evidence

discloses any reasonable possibility that the impetus for a juror’s dismissal stems

from the juror’s views on the merits of the case[.]” Shotikare, 779 A.2d at 345;

see also United States v. Brown, 823 F.2d 591, 597 (D.C. Cir. 1987) (“Because the

record evidence in this case discloses just such a possibility, we must reverse the

convictions.”).



      Appellants argue that Judge Weisberg lacked a sufficient factual basis for a

finding that Juror 13 was, as Rule 24 (c) requires for removal, “‘unable’ to perform

her [juror] duties[.]” They assert that there was at least a reasonable possibility

that the other jurors’ difficulties with Juror 13 and their assessment of her

willingness to deliberate related to their disagreement with her views on the merits

of the case. Accordingly, appellants argue, Judge Weisberg’s decision to remove

Juror 13 violated their rights to a unanimous and impartial jury and to a fair and

neutral tribunal. We disagree.



      Appellants do not dispute that “[e]vidence of a juror’s . . . seriously

disruptive behavior” can be adequate to support a finding of incapacity to serve

under Rule 24 (c) and can thus be a “legally sufficient basis” for removing a
                                         40

juror.26 That is precisely what the foreperson’s answers described and what Judge

Weisberg found to exist.27 According to the foreperson, Juror 13 twice stood up

and walked out of the jury room while other jurors were expressing their views

(the first time, when the foreperson began to describe his initial take on the case

and Juror 13 stood up and left or attempted to leave to address her scheduling

issue; and the second time when the jury had just reconvened after the lunch break

and another juror began speaking, and Juror 13 stood up and walked out to go to a

bathroom outside the jury room). Each time, she interrupted the jury’s efforts to

deliberate. Even when she remained within the jury room, she put her head down

and closed her eyes rather than engage with her fellow jurors. She expressed to

them that her mind was made up and that while she would listen, nothing they

could say could change her mind. According to the foreperson, what Juror 13

expressed was something close to “I have made up my mind and I will not be open

to further deliberations, and won’t discuss it further[.]” We are satisfied that Judge

Weisberg had a sufficient basis for finding that, in all these ways, Juror 13 was not

deliberating and was disrupting her fellow jurors’ efforts to deliberate and


      26
           Hinton, 979 A.2d at 684 n.90 (“Evidence of a juror’s . . . seriously
disruptive behavior is certainly adequate reason to conclude [that the juror lacked
capacity to continue to serve as a juror].”).
      27
           See Shotikare, 779 A.2d at 340 (holding that the judge properly excused
a juror for “intimidating the jury and disrupting its deliberations.”).
                                         41

rendering those efforts (as the foreperson described) “unproductive.” Cf. Hinton,
979 A.2d at 680 (“[W]e think a trial court appropriately may find an empaneled

juror ‘unable or disqualified to perform juror duties’ . . . where the court perceives

a serious risk that the juror’s ability to deliberate fully and fairly will be

compromised . . . .”).




      Judge Weisberg also had an adequate basis for finding that Juror 13 entered

deliberations with a closed mind and an intent to cause the jury’s work to be

protracted and unproductive.       Before discussions had begun, she predicted

“disagreements” that would cause the jury still to be deliberating a week later,28

possibly because of her “the longer, the better” sentiment. Necessarily, to avoid

intruding into the jury’s deliberations, “the record that [was] generated in the

course of the [court’s] inquiry [was] less than exhaustive[,]” Shotikare, 779 A.2d at

345, but Judge Weisberg was entitled to credit the foreperson’s stated impression,

and the other jurors’ agreement, that Juror 13 expressed that her mind was closed

as to the case and said repeatedly that “nothing anybody said could persuade her

      28
           Notably, the foreperson’s report of Juror 13’s concern about her
conflicting travel plans on March 30 and 31 prompted Cheadle’s counsel to
comment that it was “a little premature [for Juror 13] to conclude that [the jury]
won’t have a decision by then.”
                                         42

one way or the other” (emphasis added). Judge Weisberg’s assessment was that

Juror 13 lacked credibility, and he was entitled to discredit her claim that she was

merely “standing on the evidence.”29 We have no basis for second-guessing Judge

Weisberg’s assessment that comments such as those Juror 13 made right off the bat

after a lengthy trial on multiple charges evinced a closed mind and a refusal to

listen to others’ points of view — an impediment to deliberations going forward30

— rather than a conscientiously dissenting mind.31


      29
          See Brown, 818 A.2d at 186 (“[T]he judge was not obliged to accept [the
removed juror’s answer] at face value.”); Shotikare, 779 A.2d at 347 (“[A] juror’s
assurance that he or she can render a fair and impartial verdict is not dispositive.”)
(internal quotation marks omitted).
      30
          As Judge Weisberg put it, “if you can’t listen to each other’s point of
view, deliberations just can’t occur.”
      31
          Cf. Brown, 818 A.2d at 187 (noting that where the trial court “credited the
broad consensus among the jurors that Juror Three had refused to participate in the
deliberation process from the beginning[,]” this finding would be reviewed for
clear error, since the court was uniquely situated to make the credibility
determinations that must be made where a juror’s motivations and intentions are at
issue); United States v. Baker, 262 F.3d 124, 130 (2d Cir. 2001) (“A [trial] court’s
finding on the question whether a juror has impermissibly refused to participate in
the deliberation process is a finding of fact to which appropriate deference is
due.”); see also Hinton, 979 A.2d at 683-84 (recognizing “the trial judge’s superior
ability to observe the demeanor of the juror” and stating that it is not this court’s
“function . . . to second-guess a reasonable judgment of the trial court”) (internal
quotation marks omitted); Braxton v. United States, 852 A.2d 941, 949 (D.C.
2004) (“[E]ven though the evidence of juror misconduct was less than
overwhelming, it was sufficient to preclude us from second-guessing the trial
judge’s finding. . . .”); Shotikare, 779 A.2d at 345 (noting that “the questioning of
the jurors supported the judge’s factual findings concerning [the removed juror’s]
                                                                        (continued…)
                                          43



      Nor can we agree on this record that there is a reasonable possibility that

Juror 13 was removed because she was a dissenting voice or because of her views

on the evidence, such that her removal violated appellants’ Fifth and Sixth

Amendment rights.32 We deem it important, as Judge Weisberg did, that the issue

of Juror 13 came to light early after the case had gone to the jury, when there were

still what the foreperson described as “lots” of disagreements among the jurors,

meaning that no juror could be identified as a dissenter.33 Notably, too, following


(…continued)
behavior” and “defer[ring] to the judge’s findings, particularly inasmuch as they
turned, in part, on his evaluation of the jurors’ demeanors”).
      32
         Cf. United States v. Symington, 195 F.3d 1080, 1087 n.5 (9th Cir. 1999)
(“We emphasize that the standard is any reasonable possibility, not any possibility
whatever.”).
      33
           Citing Symington, appellants argue that, since it is unlikely that the other
jurors would have suggested the removal of Juror 13 if she had agreed with their
views on the merits, the very fact that they sought intervention from Judge
Weisberg gave rise to a reasonable possibility that the removal of Juror 13 was
motivated by her views on the merits. However, this case is readily distinguishable
from Symington. In Symington, there was “considerable evidence to suggest that
the other jurors’ frustrations with [the removed juror] derived primarily from the
fact that she held a position opposite to theirs on the merits of the case[,]” and the
Ninth Circuit noted that individual jurors asked the district court “to dismiss [the
removed juror] because otherwise the result would be ‘an undecided vote, a hung
jury[]’” and because “‘we are blocked and blocked and blocked [and] don’t want to
be blocked any more.’” 195 F.3d at 1088. Moreover, the jury note was sent when
the jury had been deliberating for a week. Id. at 1083. There was no similar
communication in this case, and the jury had had the case for only a few hours.
                                                                         (continued…)
                                        44

the replacement of Juror 13, deliberations continued for a further three days before

the jury reached its verdicts, suggesting that there remained much room for

discussion at the time Juror 13 was removed.34



      Appellants also argue that “the decision to remove [Juror 13] . . . entail[ed]

influencing the outcome of deliberations in a known direction.” Braxton, 852 A.2d

at 947 (internal quotation marks omitted). It is true that, even though Judge

Weisberg scrupulously avoided any indication of the jurors’ views on the merits of

the case and explicitly and repeatedly admonished each juror that they should

reveal nothing to him about the content of their deliberations, Juror 13’s demeanor

during the presentation of evidence seemed to reveal that she had some hostility to



(…continued)
      34
           We also note that, as in Shotikare, the court “took pains” to let the
remaining members of the jury know that the juror’s removal “had nothing to do
with her views on the merits.” 779 A.2d at 346. Judge Weisberg reminded the
jurors that he did not know and “never w[ould]” know “anything about what
you’ve talked about the case[,]” and explained that Juror 13 had been excused
because “the process couldn’t even get started because somebody went into the
process with their mind made up, [such] that it became impossible for the others to
persuade or to talk about[,] in a meaningful way, any differences that may exist in
your deliberations.” Judge Weisberg also told the remaining jurors that if, by
contrast, deliberations had been going on for days and “a juror came in and said I
just disagree with them,” he would not have been able to do anything about that,
because it “sometimes happens” that “we can’t get a verdict[.]”
                                         45

the government.35 However, here, as in Baker (where the removed juror had told

the trial judge that she felt the defendants had been “unfairly prosecuted”), the

juror “was not removed for her nonconforming view of the evidence[,]” but “was

removed for her . . . refusal to perform her duty as a juror by deliberating together

with the other jurors”; and “[t]he complaints of the other jurors, although including

reference to [the removed juror’s] statement that ‘the evidence was not going to

change her mind,’ focused on her ‘refusal to deliberate on any of the counts.’” 262
F.3d at 131-32 (holding that the trial court was within its discretion in removing

the juror). See also Shotikare, 779 A.2d at 345-46 (“It was known, of course, that

Juror # 5 was in disagreement with at least some of her fellow jurors. The jury had

reported itself deadlocked, and it reasonably could be surmised that Juror # 5

contributed to the logjam. . . . However that may be, the deadlock was not the

impetus for Juror # 5’s removal. More precisely, we may say that there is no

reasonable possibility apparent on the record before us that Juror # 5 was

dismissed, or that her dismissal was sought, for the purpose of undoing the

deadlock, or because of her views on the merits.”).



      35
            We note that, in support of his new-trial motion, Cheadle attached a
declaration from Juror 13 in which she made her views as to the merits known for
the first time, stating that she “did not find that the evidence in this case proved
that the defendants were guilty” and that she specifically disbelieved the testimony
of George Haynes because he was cooperating with the prosecution.
                                          46

      Finally, we turn to appellants’ argument that the Rule 24 (c) “incapacity”

standard incorporates a requirement that a juror be shown not merely to have failed

to deliberate at one point in time, but to have repeatedly failed to heed remedial

measures (such that the trial court can conclude that the juror not only has been

unwilling to deliberate, but is not able to do so prospectively). Cf. Braxton, 852
A.2d at 948-49 (“reluctan[tly]” concluding that there was no error in removal of

juror where the foreperson’s reports of misconduct occurred after “a forceful

reinstruction of the jury[,]” “suggest[ing] that the judge’s directive fell on one pair

of deaf ears[,]” and where there thus was “substantial record support for the

judge’s finding that a juror was not carrying out her responsibilities

appropriately”).   We agree that seeing how a non-deliberating juror conducts

herself after a re-instruction can move a trial court closer to a firm factual

foundation about the juror’s capacity going forward.          However, Rule 24 (c)

imposes no explicit “exhaustion of alternative remedies” requirement, and we are

satisfied that other circumstances can provide the necessary factual foundation for

a finding that a juror is unable to carry out her oath. We find no clear error in

Judge Weisberg’s determination that that was the case here. What he had observed

and heard from counsel about Juror 13’s demeanor during trial gave him a
                                          47

sufficient basis for concluding that an additional instruction “would be very

unlikely to be productive.” 36



                                  D.     Severance



      After Israel’s and Cheadle’s cases were joined, Israel filed an initial motion

and thereafter a renewed mid-trial motion for severance. The trial judge denied the

requests, reasoning that it would “be clear to the jury . . . that Mr. Israel is not

charged with any charges in connection with the killing of Asheil[]e George or the

armed robberies that are related to it.” After the jury verdicts, Israel filed a motion

for a new trial in which he argued that he was prejudiced by the denial of

severance, and in particular by the prejudicial effect of the reluctance of the

Kenyon Street witnesses to testify against Cheadle.37 He now challenges the denial


      36
            Because we conclude that Judge Weisberg properly exercised his
discretion under Rule 24 (c), we need not consider the impact of the post-verdict
information about Juror 13’s lack of eligibility, the parties’ arguments about
whether the government may raise a post-verdict challenge against an allegedly
biased juror, or their arguments about whether the government waived such a
challenge in this case by failing to bring its allegations to the court’s attention
during trial.
      37
         Israel acknowledges that the reluctance of Morris and Matthews to testify
“was admissible to prove the charged obstruction conspiracy[,]” but argues that the
reluctance of the Kenyon Street witnesses was inadmissible as to him.
                                          48

of his new-trial motion. As we understand his argument, it is that, in the absence

of a limiting instruction from the court, the “spillover prejudice” of the reluctance

of the Kenyon Street witnesses likely led the jury to “impute[] the cause of the

Kenyon Street witnesses’ reluctance” to testify to Israel.”38



      We are not persuaded by Israel’s argument. We think it would have been

clear to the jury that the government’s case against Israel for obstruction of justice

rested not on broad inferences of intimidation from the demeanor of government

witnesses, but on a claimed earwitness account of Israel’s statements about the

need to kill individuals who might testify against Cheadle (for example, Haynes’s

testimony that Israel told him that “Little MoMo” and “Little Clay” had to be

killed because they were “telling on” Cheadle) and on Haynes’s claimed

eyewitness account of Israel’s shooting of Johnson, whom he told Haynes he was

planning to kill because he was “telling” about Cheadle’s involvement in the

Atkins murder. Given that evidence, and the lack of evidence that Israel was

feared by the Kenyon Street witnesses, we see no reasonable possibility that the

      38
            We review for abuse of discretion Israel’s claim that the denial of
severance required a new trial. Castillo-Campos v. United States, 987 A.2d 476,
492 (D.C. 2010). “A finding of abuse of discretion requires a determination that a
joint trial did in fact result in an appellant being denied a fair trial and due process
of law.” McCoy v. United States, 760 A.2d 164, 184 (D.C. 2000) (quoting Jackson
v. United States, 329 A.2d 782, 787 (D.C. 1974)).
                                         49

jury’s verdict convicting Israel of the charged conspiracy to obstruct justice was

swayed by the obvious reluctance of the Kenyon Street witnesses (some or all of

whom presumably would have been called to testify to establish the background of

the conspiracy to obstruct justice charge,39 and presumably would have

demonstrated the same reluctance, even if Israel had been tried separately).



                    E.   Denial of a New Trial Notwithstanding
                         Cheadle’s Weight-of-the-Evidence Arguments


      Cheadle argues that the trial court abused its discretion in denying his

motion for a new trial, which was premised on an argument (1) that the

government’s case against him “included no meaningful physical or forensic

evidence” and “consisted almost entirely of hearsay and contradicted testimony

from interested witnesses” and (2) that therefore the jury’s verdicts were against

the manifest weight of the evidence. More specifically, Cheadle argues that, in

light of Atkins’s motive to kill George, Matthews’s and Johnson’s motives to

falsely implicate Cheadle in the murder of Atkins (Matthews, to deflect suspicion


      39
          As Judge Weisberg observed after hearing all the evidence, “most of the
evidence of the first two murders [including the murder of George on Kenyon
Street] was necessary to place in context the murder of Pierre Johnson, an overt act
in furtherance of that conspiracy, with which defendant Israel was charged and
convicted.”
                                         50

from himself, and Johnson, to curry favor with prosecutors), and Matthews’s

recanting of his earlier statements during his trial testimony, the evidence weighed

against a finding that Cheadle killed George and Atkins.



      We discern no abuse of discretion in the court’s ruling. To convict Cheadle

of the felony murder of George, the government was required to prove that

Cheadle aided and abetted in the robbery during which George received a fatal

gunshot wound and that George’s killing was “done in furtherance of the common

design or plan to commit the [underlying] felony, or [was] the natural and probable

consequence of acts done in the perpetration of the felony.” In re D.N., 65 A.3d
88, 93 (D.C. 2013) (internal quotation marks omitted). It is undisputed at trial that

an armed robbery took place on Kenyon Street, during which George was fatally

shot. The testimony about Cheadle’s subsequent statements to Beach, Matthews,

and Johnson was evidence of Cheadle’s involvement in the robbery; Cheadle’s

statement to Beach placed him on Kenyon Street; Cheadle explained to Matthews

that a gunshot wound to his mouth, which he suffered on the night of the attempted

robbery and murder, was sustained while he was “on a mission to rob somebody”;

and Cheadle made a similar statement to Johnson.40 Those statements by Cheadle


      40
          Further, while no eyewitnesses placed Cheadle at the scene, one
eyewitness, Tamara Wilson, identified Atkins as one of the robbers, and
                                                                       (continued…)
                                         51

were neither hearsay nor contradicted, and the timing of Cheadle’s gunshot wound

was strong circumstantial evidence of his participation in the Kenyon Street

robbery and thus of his guilt of the felony murder of George. For that reason, the

trial court did not abuse its discretion in concluding that the evidence weighed in

favor of findings that Cheadle participated in the robbery and that George’s murder

was a result of and in furtherance of that robbery.



      There also was strong evidence of Cheadle’s guilt of the Atkins murder.

Matthews’s statements to the grand jury provided evidence indicating that,

immediately before Atkins was shot, he was in a room with Cheadle, whom

Matthews saw pull out a gun. Morris testified that, before hearing additional shots

fired, she saw Matthews flee, with nothing in his hands, from the room where he

had been with Atkins and the man she later identified from a photo array as

Cheadle. Additionally, Johnson told the grand jury that Cheadle had described his

involvement in the Atkins killing. Cheadle stresses Matthews’s recanting of his

testimony during trial, but the jury, having heard evidence that Johnson was

murdered to prevent any further testimony against Cheadle and that appellants

discussed killing Matthews as well, could reasonably credit Matthews’s statements

(…continued)
government evidence showed that Cheadle later shot and killed Atkins because he
was worried that Atkins might implicate him in the murder of George.
                                         52

to the grand jury over his trial testimony denying that he had any memory of the

Atkins murder, and could also infer that Johnson was killed to prevent his truthful

testimony. Cheadle also stresses Morris’s admission that she lied to police and the

grand jury regarding her drug use and the drug activity in her apartment at the time

of the Atkins murder, but his attack on Morris’s general credibility did nothing to

suggest that Morris had any motive to falsely identify Cheadle as the shooter.

Against this backdrop, we cannot conclude that the trial court erred in finding that

the weight of the evidence supported Cheadle’s conviction for the Atkins murder.



      Cheadle’s next argument (one that reads more like an insufficiency-of-the-

evidence argument than a weight-of-the-evidence argument) is that the evidence

was insufficient to implicate Israel in the murder of Johnson — and, by extension,

insufficient to link him to Johnson’s murder. Cheadle emphasizes that no murder

weapon was ever found, and that there was no physical evidence linking Israel to

the crime. Further, Cheadle highlights, the sole eyewitness who identified Israel as

Johnson’s killer — Haynes — was heavily impeached41 and gave testimony that




      41
           Cheadle’s trial counsel elicited that Haynes had agreed to testify against
Israel in exchange for the government’s agreement not to prosecute Haynes on four
armed robbery charges.
                                         53

was contradicted by other evidence about the shooting.42 Additionally, at the time

the crime occurred, Haynes was staying at a halfway house, and although being

absent at the time of the shooting would have violated his curfew, no record of

such a violation was introduced into evidence.43 Nonetheless, having viewed the

demeanor of the witnesses,44 and benefitting from his superior vantage point with

respect to the entire trial, Judge Weisberg was well-positioned to weigh the



      42
          For example, Haynes testified that Israel approached the scene wearing a
“little mask covering his mouth” and that, when he produced his gun, “everybody
started scattering away, trying to get away” before Israel started shooting.
However, defense witnesses Primavere Charles and Jeanne Kim did not remember
anyone wearing a mask and did not see people disperse until after the shooting had
stopped. Haynes also testified that after the shooting, Johnson ran through a
parking lot and into an alley, but Charles testified that Haynes ran down W Street
towards 15th Street. Haynes testified that Johnson was shot in the back of his neck
or head as he attempted to flee, but forensic and medical experts testified that
Johnson had most likely not initially been shot from behind.
      43
           Haynes explained that residents, with the cooperation of the midnight
shift workers at the halfway house, would routinely break curfew by leaving at
night against the house rules, but recording on sign-out forms that they were
leaving the following morning. Haynes claimed that, using this arrangement, he
left shortly before midnight on the night of Johnson’s murder, but signed out as
though he were leaving the following morning. Employees of the halfway house
testified at trial that they had never let an inmate leave without authorization and
were aware of no such scheme.
      44
            See Forbes v. United States, 390 A.2d 453, 459 (D.C. 1978) (“In
reviewing a trial court’s denial of a motion for new trial, we must give great weight
to the trial judge’s ability to judge the credibility of the witnesses and to observe
their demeanor.”).
                                        54

conflicting evidence as the “thirteenth juror.”45 We cannot say that the evidence

was so weak as to render his denial of Cheadle’s new-trial motion an abuse of

discretion.



      Cheadle further contends that the government failed to establish a single

overarching conspiracy to obstruct justice. Relying on United States v. Tarantino,

846 F.2d 1384, 1392 (D.C. Cir. 1988), he argues that, at most, the evidence proved

only various “spokes,” allegedly connected to the “hub” of Cheadle, that never

acted in coordination with each other and thus were not contained by any “rim”

within a single conspiracy. He emphasizes that the evidence did not “show that the

co-conspirators depended on or coordinated with one another in any substantial

way to complete their respective tasks[.]”      However, as the Tarantino court

recognized, “[a] single conspiracy is proven if the evidence establishes that each

conspirator had the specific intent to further the common unlawful objective” and

may be established even if some conspirators are ignorant of the identities of other

participants and even when the various contributions to the enterprise are distinct

in time. Tarantino, 846 F.2d at 1392. More to the point, the evidence was

sufficient to permit the jury to conclude that Cheadle killed Atkins, Israel killed

      45
        Tibbs v. Florida, 457 U.S. 31, 42 (1982); United States v. Bamiduro, 718
A.2d 547, 553 n.14 (D.C. 1998) (internal quotation marks omitted).
                                          55

Johnson, and both appellants intimidated Matthews pursuant to a conspiratorial

agreement between the two of them, the objective of which was to obtain

Cheadle’s acquittal of the murders with which Cheadle was charged.



      Cheadle contends that the government’s evidence suggested only that he

“had inquired about who might appear at trial, not that he was trying to prevent

them from doing so[.]” However, there was evidence from which the jury could

infer appellants’ participation in an unlawful agreement to obstruct justice. “A

conspiratorial agreement may be inferred from circumstances that include the

conduct of defendants in mutually carrying out a common illegal purpose, the

nature of the act done, the relationship of the parties and the interests of the alleged

conspirators.” Campos-Alvarez v. United States, 16 A.3d 954, 965 (D.C. 2011)

(internal quotation marks and alterations omitted). The jury heard, inter alia, a

recorded phone call in which Cheadle and others discussed the possibility that

Matthews might testify and how to handle the situation; Haynes’s testimony that

Cheadle and Israel had grown concerned about Matthews cooperating with the

government; Haynes’s testimony that, although Cheadle wanted to kill Matthews,

Israel argued that he should be allowed to live but kept out of the prosecution’s

reach, and then arranged for Matthews to hide out with Israel’s aunt; testimony that

Latoya Villines, a friend of Cheadle, visited Matthews in jail at Cheadle’s direction
                                         56

to discuss Matthews’s anticipated trial testimony; and Haynes’s testimony that,

when Cheadle told Israel of his suspicions about Johnson, Israel replied that “he

was going to take care of [Cheadle] because he kn[e]w if he was in a situation like

that, [Cheadle] would take care of it for him[.]” Taken together, the foregoing

evidence supported an inference that both Cheadle and Israel were participants in

an agreement to prevent witnesses from testifying against Cheadle.



                             III.      Conclusion



      For the foregoing reasons, the judgments of conviction and the rulings of the

trial court denying appellants’ new-trial motions are



                                                    Affirmed.